DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
Claims 1,4,11 and 12 were amended. 
Claims 13-15 were newly added. 
Claims 1-15 are pending and examined as follows: 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processor in claim 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. There is no structural equivalent to a processor in the written specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Processor has been interpreted under 112(F) and has no equivalent structure in the written specification. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no equivalent structure for what is claimed as a processor. Control PCBs are limited in the specification but not used a processor and does not to be claimed to perform the function as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no equivalent structure for what is claimed as a processor. Control PCBs are limited in the specification but not used a processor and does not to be claimed to perform the function as claimed. 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,11,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al (US 5,372,061) in view Koninkl et al (CN101568765).

With regards to claim 1, Albert et al discloses an espresso machine device having a steam wand (the espresso/cappuccino maker having steams wands 22 and 24, Fig. 1), the espresso machine device comprising:
a boiler supplying steam to a steam wand (boiler 12 supplying steam to the steam wand 22 and 24, Fig. 1);
an air pump that is controlled by signals from a processor to provide variable flow of pressurized air to the steam wand (motor and pump unit 16 is controlled by a microprocessor 49, Fig. 6).
Albert et al does not disclose a pressure sensor located between the boiler and the steam wand, the pressure sensor providing to the processor a real-time feedback of a pressure; and the processor monitoring the real-time feedback of pressure to regulate the variable flow of air to the steam wand and stop the steam function, each as required, to achieve a pressure parameter that has been pre-set.
Koninkl et al teaches a pressure sensor located between the boiler and the steam wand (a temperature sensor 24 placed between boiler 12 and vapor iron 46, Fig. 1), the pressure sensor providing to the processor a real-time feedback of a pressure (temperature sensor 24 is used for measuring the temperature of indicating the main body 12 internal pressure and provided to electronic control unit 26, abstract, lines 3-6); and the processor monitoring the real-time feedback of pressure to regulate the variable flow of air to the steam wand and stop the steam function, each as required, to achieve a pressure parameter that has been pre-set (control unit 26 deactivates steaming if a preset value is exceed, paragraph 0003, lines 12-16).
It would have been obvious to one skilled in the art at the time the invention was made to modify the temperature sensor of Albert et al with the temperature sensor as taught by Konikl et al to provide a sensor that measures pressure to ensure a proper steaming procedure.
With regards to claim 2, Albert et al discloses a one-way valve located between the air pump and the steam wand (solenoid valve 46, Fig. 1).
With regards to claim 3, Albert et al discloses a solenoid valve located between the boiler and the steam wand (solenoid 42, Fig. 1).
With regards to claim 4, Albert et al discloses wherein: the device has associated with it a thermistor (temperature sensor 34, Fig. 3); and the processor reads the output of the thermistor and controls the solenoid valve accordingly (microprocessor 49 reads the output of temperature sensor 34 and controls solenoid valve 46, col 4, lines 5-10).
With regards to claim 5, Albert et al discloses wherein both the solenoid valve and the air pump are deactivated simultaneously (the microprocessor signals the water pump and valve control circuit 53 to cause the solenoid valve 46 to prevent further cold water from being emitted into the steam tank, col 4, lines 27-31).

With regards to claim 6, Albert et al discloses wherein an onset of the operation of the air pump is delayed relative to an onset of the supply of steam to the steam wand (the microprocessor signals the water pump and valve control circuit 53 to cause the solenoid valve 46 to prevent further cold water from being emitted into the steam tank, col 4, lines 27-31).
With regards to claim 7, Albert et discloses wherein the air pump can be activated and deactivated according to a preset time (after the desired presoak time, the pump-motor and solenoid are actuated so that additional hot water is again emitted through one of the solenoid valves 82 and 84 to one of the dispensing assemblies to pass the desired amount of water through the ground coffee, col 7, lines 45-49).
With regards to claim 11, Albert et al discloses wherein the solenoid activated valve and the air pump are deactivated by the processor when a target temperature is reached (if the temperature of the water in the tank as determined by temperature sensor 34 drops below a minimum value (T.sub.L) of the desired temperature range, the cold-water solenoid valve should be closed, col 4, lines 14-20).
With regards to claim 12, Albert et al discloses wherein the signals from the processor are pulse width modulation signals (can emit pulses which determine accurately the quantity of water passing through the flow meter, col 7, lines 25-30).
With regards to claim 13, Albert et al discloses including a pump to supply water to the boiler (motor and pump unit 16 is controlled by a microprocessor 49 to supply water to boiler 12, Fig. 6). 

Claims 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al and Koninkl et al as applied to claims 1-7,11 and 12 above, and further in view of Carbonini (EP1949829B1).

With regards to claim 8, Albert et al and Koninkl et al does not teach the rate of flow of pressurized air to the steam wand is selected by a user through an interface the device.
Carbonini teaches the rate of flow of pressurized air to the steam wand is selected by a user through an interface the device (a variable speed heating of the beverage, for instance, by setting heating speed parameters (e.g. low, medium and high speed) through ancillary keyboard 37, paragraph 0064, lines 3-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the pump of Albert et al and Koninkl et al with a variable speed as taught by Carbonini
With regards to claim 9, Carbonini teaches a venturi located between the boiler and the steam wand (venturi 22a located between boiler 22 and nozzle 14, Fig. 1).

With regards to claim 15, Albert et al discloses an espresso machine device having a steam wand (the espresso/cappuccino maker having steams wands 22 and 24, Fig. 1), the espresso machine device comprising:
a boiler supplying steam to a steam wand (boiler 12 supplying steam to the steam wand 22 and 24, Fig. 1);
a pump to supply water to the boiler (motor and pump unit 16 is controlled by a microprocessor 49 to supply water to boiler 12, Fig. 6)
an air pump that is controlled by signals from a processor to provide variable flow of pressurized air to the steam wand (motor and pump unit 16 is controlled by a microprocessor 49, Fig. 6).
Albert et al does not disclose a pressure sensor located between the boiler and the steam wand, the pressure sensor providing to the processor a real-time feedback of a pressure; and the processor monitoring the real-time feedback of pressure to regulate the variable flow of air to the steam wand and stop the steam function, each as required, to achieve a pressure parameter that has been pre-set.
Koninkl et al teaches a pressure sensor located between the boiler and the steam wand (a temperature sensor 24 placed between boiler 12 and vapor iron 46, Fig. 1), the pressure sensor providing to the processor a real-time feedback of a pressure (temperature sensor 24 is used for measuring the temperature of indicating the main body 12 internal pressure and provided to electronic control unit 26, abstract, lines 3-6); and the processor monitoring the real-time feedback of pressure to regulate the variable flow of air to the steam wand and stop the steam function, each as required, to achieve a pressure parameter that has been pre-set (control unit 26 deactivates steaming if a preset value is exceed, paragraph 0003, lines 12-16).
It would have been obvious to one skilled in the art at the time the invention was made to modify the temperature sensor of Albert et al with the temperature sensor as taught by Konikl et al to provide a sensor that measures pressure to ensure a proper steaming procedure.
Albert et al and Konikl et al does not teach a venturi located between the boiler and the steam wand. 
Carbonini teaches a venturi located between the boiler and the steam wand (venturi 22a located between boiler 22 and nozzle 14, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the steam wand of Albert al and Konikl et al with a venturi as taught by Cabronini in order to provide efficient steam flow for a steam wand. 

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al, Koninkl et al and Carbonini as applied to claim 9 above, and further in view of Chace et al (US 6,149,824).

With regards to claim 10, Albert et al, Koninkl et al and Carbonini does not teach the pressure sensor is located between the venturi and the steam wand.
Chace et al teaches the pressure sensor is located between the venturi and the steam wand (pressure sensor 106 and 108 to measure pressure of the flow through the venturi flow conduit 80. Fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the venturi of Albert et al, Koninkl et al and Carbonini with the pressure sensor as taught by Chace et al to provide a controllable way of using a pump in a heating apparatus.
With regards to claim 14, Chace et al teaches wherein the air pump supplies pressurized air to the venturi (pump 12I supplies pressurized air to venturi 55, Fig. 13).

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Applicants arguments: Applicant argues the prior art does not teach all the limitations of claim 1.
Examiners response: Applicant specifically argues that the prior art does not teach or disclose an air pump as limited by claim 1. an air pump that is controlled by signals from a processor to provide variable flow of pressurized air to the steam wand (motor and pump unit 16 is controlled by a microprocessor 49, Fig. 6). Albert et al an air pump that is controlled by signals from a processor to provide variable flow of pressurized air to the steam wand (motor and pump unit 16 is controlled by a microprocessor 49, Fig. 6). The motor and pump unit 16 provide pressure to boiler 12 to be able to provide steam to steam wands 22 and 24 (Fig. 1). Any pump that ensures steam is being provided to a steam wand is considered an air pump since steam is a mixture of heated water and air. Applicant also argues the combination of Albert and Koninkl et al  to discuss how the apparatus is controlled. Koninkl et al teaches a pressure sensor located between the boiler and the steam wand (a temperature sensor 24 placed between boiler 12 and vapor iron 46, Fig. 1), the pressure sensor providing to the processor a real-time feedback of a pressure (temperature sensor 24 is used for measuring the temperature of indicating the main body 12 internal pressure and provided to electronic control unit 26, abstract, lines 3-6); and the processor monitoring the real-time feedback of pressure to regulate the variable flow of air to the steam wand and stop the steam function, each as required, to achieve a pressure parameter that has been pre-set (control unit 26 deactivates steaming if a preset value is exceed, paragraph 0003, lines 12-16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761